SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Names of the candidates appointed by the controlling shareholder to the Board of Directors as substitutes Rio de Janeiro, June 02, 2015 - Petróleo Brasileiro S.A. - Petrobras releases the names of the candidates appointed by the controlling shareholder, represented by the Federal Government of Brazil, to the Board of Directors as substitutes. Elections will take place at the upcoming Extraordinary Shareholders Meeting to be held on July 01, 2015 and if its approved in this General Meeting, statutory reform to estabilish that members of Board of Directors will have substitutes. The following candidates have been appointed as substitute for the referred to vacancies: Candidate Position Clóvis Torres Júnior Member of the Board of Directors (substitute of Murilo Pinto de Oliveira Ferreira) Ivan de Souza Monteiro Member of the Board of Directors (substitute of Aldemir Bendine) Dan Antônio Marinho Conrado Member of the Board of Directors (substitute of Luiz Augusto Fraga Navarro de B. Filho) Jerônimo Antunes Member of the Board of Directors (substitute of Luiz Nelson Guedes de Carvalho) João Victor Issler Member of the Board of Directors (substitute of Roberto da Cunha Castello Branco) Carlos Antônio Levi da Conceição Member of the Board of Directors (substitute of Segen Farid Estefen) Júlio César Maciel Ramundo Member of the Board of Directors (substitute of Luciano Galvão Coutinho) Furthermore, due to the provision set forth in CVM Instruction No. 481/09, we inform that the above candidates: · Have not been subject, for the last 5 years, to criminal conviction, conviction in a CVM administrative procedure and unappeallable conviction, within the judicial or administrative scope, which has suspended or disqualified them to perform any professional or commercial activity. · Do not have any marital relation, stable relation or relatives liable to information as provided for in item 12.9 in the Reference Form. www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2013, and the Company’s other filings with the U.S. Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 02, 2015 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
